Citation Nr: 0430376	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-03 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a stomach tumor and 
intestinal problems, to include as due to radiation exposure 
in service.

2.  Entitlement to service connection for liver disease, to 
include as due to the veteran's service-connected diabetes 
mellitus.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his daughter, and his daughter-in-law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945, from February 1946 to December 1947, and from 
April 1951 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.

In his February 2003 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  However., he withdrew 
this request in a submission received in March 2003.  See 
38 C.F.R. § 20.704(e) (2003).

The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is no medical evidence of a chronic stomach or 
intestine disorder during service or for many years 
thereafter; there is no competent evidence of a causal link 
between a current stomach or intestine disorder and any 
incident of service, to include claimed radiation exposure; 
there is no medical evidence to show that the veteran has a 
diagnosis of a radiogenic disease involving the stomach or 
intestines.

3.  There is no medical evidence of a liver disorder during 
service or for many years thereafter; there is no competent 
evidence of a causal link between a current liver disorder 
and any incident of service; there is no medical evidence to 
show that a claimed liver disorder was caused or aggravated 
by the veteran's service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Service connection for a stomach tumor and intestinal 
problems, to include as due to radiation exposure, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.311 (2003).

2.  Service connection for liver disease, to include as 
proximately due to or the result of a service-connected 
disability, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board is satisfied that VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claims has been met.  The RO described such evidence in a May 
2002 letter.  By this letter, the RO has also notified the 
veteran of exactly which portion of that evidence (if any) 
was to be provided by him and which portion VA would attempt 
to obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was further notified that he 
should submit any available additional evidence in support of 
his claims.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

In this case, the noted May 2002 letter was issued prior to 
the appealed August 2002 rating decision.  The Board is 
satisfied that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, as well as to respond to VA notices.  As such, the 
Board is satisfied that no prejudice to the veteran will 
result from an adjudication of his claims in this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).

The Board further notes that, in order to comply with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, with regard to the "fourth element," the 
Board observes that the RO, in the May 2002 letter, stated 
that the veteran could help his claims by sending 
"information describing additional evidence of the evidence 
itself" within 60 days of the letter.  The veteran was 
reminded during his May 2003 VA hearing to provide evidence 
supporting each of his claims.  The VCAA only requires that 
the duty to notify is satisfied and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, supra.  

Here, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, the VA General Counsel held that section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the present case, VA has obtained all indicated 
service and post-service medical records, and there is no 
indication of further medical records that are not presently 
included in the claims file.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  For reasons described in further detail 
below, the Board finds that examinations addressing the 
etiology of the veteran's claimed disorders is not 
"necessary" under 38 U.S.C.A. § 5103A(d).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
malignant tumors, peptic ulcers, and cirrhosis of the liver, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran has alleged that his stomach and intestinal 
disorder is etiologically related to ionizing radiation.  
There are no service personnel records that confirm in-
service radiation exposure or participation in radiation-risk 
activity during that time and, in any event, the veteran's 
post-service medical records, while showing gastrointestinal 
problems, do not show any disorder that is included among the 
list of "radiogenic diseases" found in 38 C.F.R. 
§ 3.311(b)(2)(i), which consists largely of cancers.  
Moreover, the veteran has presented no competent scientific 
or medical evidence suggesting that his claimed 
gastrointestinal disorder is a "radiogenic disease," as 
would warrant further consideration under 38 C.F.R. 
§ 3.311(b)(4).  Also, the absence of competent evidence of a 
radiogenic disease renders unnecessary any further 
development to corroborate the veteran's claimed exposure to 
ionizing radiation; even if fruitful, such development would 
not support the veteran's claim on this basis because no 
disorders listed in 38 C.F.R. § 3.311(b)(2)(i) have been 
shown.  See Bernard v. Brown, supra; see also Sabonis v. 
Brown, 6 Vet. App. at 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no further development is 
needed regarding radiation and that, as 38 C.F.R. § 3.311 is 
not applicable, the veteran's claim will only be further 
considered on a direct service connection basis.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The veteran's service medical records are entirely negative 
for any upper or lower gastrointestinal symptoms or abnormal 
objective (clinical or laboratory) findings.  A medical 
examination performed in May 1967, just weeks prior to the 
veteran's separation from service, was negative for any 
pertinent abnormal findings; clinical evaluation of the 
veteran's abdomen and viscera (gastrointestinal system) was 
normal.  

Following service, in April 1996, almost 29 years post-
service, the veteran was first assessed with gastroesophageal 
reflux disease (GERD).  An air contrast barium enema, 
performed in July 1996, revealed diffuse diverticular 
disease, with no evidence of polypoid, ulcerative, or 
neoplastic changes.  A history of peptic ulcer disease was 
noted in August 1996.  Following complaints of abdominal 
bloating in November 1996, the veteran's examiner expressed 
concern about colon cancer.  A colonoscopy performed in 
January 1997, however, revealed only diverticulosis.  An 
acute abdomen series from February 1997 revealed residual 
barium in the colon.  A further study in the same month six 
tiny opacities in the right side of the abdomen, possibly 
representing residual markers.  In June 2001, a diagnostic 
laparoscopy was performed, revealing a benign mesenteric mass 
of uncertain etiology.  Biopsy studies showed this mass to be 
consistent with mesenteric panniculitis, and a diagnosis of 
diverticulosis of the colon was rendered.  An April 2002 
private record contains a notation of a history of "an 
undiagnosed tumor in [the veteran's] transverse colon."  A 
further biopsy in April 2003 again revealed only sclerosing 
mesenteritis, however.  There is no evidence suggesting any 
malignant tumor of the stomach or intestine and no evidence 
linking any such a gastrointestinal disorder to service.

As to the claim for service connection for a liver disorder, 
to include as secondary to the veteran's service-connected 
diabetes mellitus, the service medical records are also 
negative for any liver complaints or abnormalities.  As noted 
above, the medical examination performed in May 1967, just 
weeks prior to the veteran's separation from service, was 
negative for any pertinent abnormal findings and the clinical 
evaluation of the veteran's abdomen and viscera 
(gastrointestinal system) at that time was normal.  

In November 1996, more than 29 years post-service, the 
veteran was afforded a right upper quadrant ultrasound, which 
revealed a slight increase in echogenicity of the liver that 
"can be seen in both fatty infiltration or underlying 
hepatocellular disease, otherwise no abnormality."  A 
questionable history of liver disease was also noted in a 
December 1996 treatment record.  Regardless of whether or not 
the veteran has a current and chronic liver disorder, 
however, there has been no medical opinion suggesting a 
causal link between such disorder and any incident of active 
service.  There is no competent evidence or opinion that 
suggests the veteran's claimed liver disease was caused or 
aggravated by his diabetes mellitus.  

To date, the RO has not afforded the veteran a VA 
gastrointestinal examination, with an opinion as to the 
etiology of his claimed disorders.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, however, there is no 
medical evidence of either disability in question during 
service or for many years thereafter, the gastrointestinal 
diseases at issue were first shown almost 30 years post-
service; there is no competent evidence that links either 
disability to service; the claimed stomach and intestinal 
disorder is not a radiogenic disease and there is no medical 
evidence that suggests a liver disorder was caused or 
aggravated by diabetes mellitus.  Consequently, there is no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
February 2003 Substantive Appeal and in his May 2003 VA 
hearing testimony.  His daughter and daughter-in-law also 
testified at his hearing.  None of these individuals, 
however, has been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, 
their lay opinions do not constitute medical evidence and 
lack probative value.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for a stomach tumor 
and intestinal problems, to include as due to radiation 
exposure in service; and for liver disease, to include as due 
to his service-connected diabetes mellitus.  Accordingly, 
these claims must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for a stomach 
tumor and intestinal problems, to include as due to radiation 
exposure in service, is denied.

The claim of entitlement to service connection for liver 
disease, to include as due to the veteran's service-connected 
diabetes mellitus, is denied.


REMAND

The Board has reviewed the veteran's service medical records 
and observes that examinations conducted through December 
1960 revealed normal hearing acuity.    However, his March 
1964 examination revealed pure tone thresholds ranging from 
15 to 25 decibels, and his May 1967 separation examination 
revealed even higher pure tone thresholds at the 4000 Hertz 
level, including 30 decibels in the right ear and 35 decibels 
in the left ear.  Also, his service records reflect that he 
served in a helicopter utility squadron.  

While the veteran had no pure tone thresholds in excess of 40 
decibels and no other pure tone thresholds in excess of 25 
decibels during service, these examination findings raise the 
possibility of a gradual worsening of bilateral hearing 
acuity during service.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993); 38 C.F.R. § 3.385 (2003).  The examiner who 
conducted the veteran's June 2002 VA audiological examination 
indicated that there was "insufficient evidence" to 
determine the etiology or date of onset of his current 
bilateral hearing loss disorder, but it is not clear from the 
examination report whether the examiner reviewed the 
veteran's service medical records.  Given the noted in-
service audiological findings, a more conclusive etiology 
opinion is needed prior to further Board action on this case.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of his bilateral 
hearing loss disorder.  This examiner 
should be conducted by an examiner who 
has had an opportunity to review the 
veteran's claims file.  Based on the 
examination results and the claims file 
review, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
current bilateral hearing loss disorder 
began during or is causally linked to any 
incident of active duty, to include 
alleged exposure to excessive noise, or 
to any findings (e.g., audiological test 
results) recorded in the service medical 
records.  The examiner is requested to 
provide a rationale for any opinion 
expressed.

3.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  Then, the veteran's claim of 
entitlement to service connection for 
bilateral hearing loss should be 
readjudicated.  If the determination of 
this claim remains unfavorable, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and be allowed a reasonable 
period of time in which to respond before 
this case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



